TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                              NO. 03-18-00780-CV


                                A. P., Appellant

                                        v.

          Texas Department of Family and Protective Services, Appellee




           FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-16-005421, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                              NO. 03-18-00781-CV


                          A. P. and J. P. C., Appellants

                                        v.

          Texas Department of Family and Protective Services, Appellee




          FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-17-006849, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                   ORDER


PER CURIAM
               The reporter’s records in these appeals were originally due to be filed on

December 6, 2018. By request to this Court dated December 6, 2018, Chavela Crain requested

an extension of time.

               The Texas Rules of Appellate Procedure provide that any extensions of time

granted for the filing of the reporter’s records may not exceed 30 days cumulatively. See Tex. R.

App. P. 28.4(b)(2). Accordingly, Chavela Crain is hereby ordered to file the reporter’s record in

these cases on or before December 27, 2018. If the record is not filed by that date, Crain may be

required to show cause why she should not be held in contempt of court.

               It is ordered on December 12, 2018.



Before Justices Puryear, Goodwin, and Bourland